                     Case 19-10204                Doc 52        Filed 07/17/20          Page 1 of 9


                                          IN THE UNITED STATES BANKRUPTCY
                                         COURT FOR THE DISTRICT OF MARYLAND
                                                           at Baltimore
IN RE: Lesley Keeney                                              Case No. 19-10204
Debtor.                                                          Chapter 13
                                                         CHAPTER 13 PLAN
                                         Original Plan      Amended Plan      Modified Plan


1. GENERAL PLAN PROVISIONS.
     The Debtor proposes the following Chapter 13 Plan and makes the following declarations (mark one of the following
     boxes that apply for each of 1.1, 1.2, and 1.3. below). If a box is marked as “does not . . .” or if more than one box is
     marked in each section, the provision will be ineffective if set out later in the plan.

     1.1     Declaration as to Nonstandard Provisions.
This Plan:         does not contain nonstandard provisions.
OR                contains nonstandard provisions set out in Section 9 below.


     1.2     Declaration as to Limiting Secured Claims.
This Plan:      does not limit the amount of a secured claim.
OR
   limits the amount of a secured claim based on the value of the collateral securing the claim as set out in Sections 5.1 through 5.4 below.


     1.3     Declaration as to Avoiding Security Interests
This Plan:       does not avoid a security interest or lien.
OR               avoids a security interest or lien as set out in Section 5.1 through 5.4 below.


2.   NOTICES.
     You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you
     do not have an attorney, you may wish to consult one.


      2.1     Notices to Creditors.
      Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. The declarations set
      out in Section 1 above may be of particular importance.
      If you oppose the Plan’s treatment of your claim or any provision of this Plan, you or your attorney must file an
      objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered
      by the Bankruptcy Court. The Court may confirm this Plan without further notice if no objection to confirmation is
      filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under
      the Plan.


      2.2.    Notices to Debtors.
      This form lists options that may be appropriate in some cases, but not all cases. Just because an option is listed on
      the form does not mean that it is appropriate for you. Plans contrary to the local rules and Court rulings may not be
      confirmed.


3.   PLAN TERMS.
     The Debtor’s future earnings are submitted to the supervision and control of the Trustee, and the Debtor will pay as
     follows (mark and complete one of 3.1, 3.2, or 3.3 and/or 3.4 below; and, optionally, 3.5 as applicable):
     3.1.      Even Monthly Payments.
     $ per month for a term of months.
OR
[x] 3.2.     Varying Monthly Payments.
$31,900.99 months 1-20 (LUMP SUM)
$2,125.00 months 21-30
$8,750.00 months 31-60
for a total term of 60 months.
                      Case 19-10204              Doc 52         Filed 07/17/20           Page 2 of 9
OR
      3.3.      Varying Monthly Payments Before and After Confirmation.
     $____ per month before confirmation of this Plan (use Section 4.6.1 below to list the adequate protection payments to
     be made before confirmation), and $ per month after confirmation of this plan, for a total term of months.
AND/OR
      3.4.     Additional Payments.
     In addition to monthly Plan payments under 3.1, 3.2, or 3.3, above, the Debtor will make the payments listed below:
Amount                             Date                  Source of Payment


      3.5.     Additional Payments of Tax Refunds.
     The Debtor will provide the Trustee with copies of state and federal tax returns for the years listed below within 15
     days of filing the returns (and must timely file the returns on or before April 15 of each year).


4.    DISTRIBUTION OF PLAN PAYMENTS.
     From the payments made, the Trustee will make distributions in the order listed below:

     4.1      Trustee’s Commission.
     The Trustee will receive the allowed Trustee commission under 11 U.S.C. § 1326(b)(2).


     4.2      Administrative Claims.
     Next to be paid, except as provided in Section 4.3 below, are administrative claims under 11 U.S.C. § 507(a)(2),
     including Debtor’s Counsel fee balance of (Per Fee Application) due and payable pursuant to a fee arrangement
     made under Subparagraphs 4.A, B, or C of Appendix F to the Local Bankruptcy Rules. Counsel estimates his pre-
     confirmation to be $5,500.00.


     4.3      Domestic Support Obligations and Non-Appendix F Attorney Fees.
     Next to be paid, at the same time and pro rata, are allowed unsecured claims for: (i) domestic support obligations
     under 11 U.S.C. § 507(a)(1); and (ii) any Debtor’s Counsel fee allowed under 11 U.S.C. § 507(a)(2) by Bankruptcy
     Court order following an application pursuant to a fee arrangement under Section 7 of Appendix F to the Local
     Bankruptcy Rules. Debtor’s Counsel fee balance to be paid through the Plan is expected to be in the amount
     of $5,500.00.


     4.4      Former Chapter 7 Trustee Claims.
     Next to be paid are any claims payable to the former Chapter 7 Trustee under 11 U.S.C.
     § 1326(b)(3). List the monthly payment: $___.

     4.5      Priority Claims.
     Next to be paid are other priority claims defined by 11 U.S.C. § 507(a)(3) - (10). List the expected claims below:
Priority Creditor                                                 Expected Claim Amount
Comptroller of Maryland                                           $3,505.00
Internal Revenue Service                                          $2,503.20


     4.6      Secured Claims.
     Next to be paid, at the same time and pro rata with payments on priority claims under Section 4.5 above, are secured
     claims as set forth below. The holder of an allowed secured claim retains its lien under 11 U.S.C. § 1325(a)(5)(B)(i).
     Any allowed secured claim listed in the Plan to be paid by the Trustee will be deemed provided for under the Plan.
     Any allowed secured claim not listed in the Plan to be paid by the Trustee, or not stated to be paid outside of or
     otherwise addressed in the Plan, will be deemed not provided for under the Plan and will not be discharged.

             4.6.1   Adequate Protection Payments for Claims Secured by or Subject to a Lease of Personal Property.
             Beginning not later than 30 days after the petition date and until the Plan is confirmed, the Debtor will directly
             pay adequate protection payments for claims secured by or subject to a lease of personal property for: None
              or the Claims Listed Below       (mark one box only). After confirmation of the Plan, the claims will be paid
             under Section 4.6.3. Make sure to list the amount of the monthly payment the Debtor will pay before
             confirmation, and list the last 4 digits only of the account number, if any, the lienholder uses to identify the
             claim:
                           Case 19-10204                 Doc 52           Filed 07/17/20               Page 3 of 9
       Lessor / Lienholder                  Property / Collateral               Acct. No.(last 4 numbers)                 Monthly Payment



                4.6.2      Pre-petition Arrears on Secured Claims.
                Pre-petition arrears on secured claims will be paid through the Plan in equal monthly amounts while the Debtor
                directly pays post-petition payments beginning with the first payment due after filing the petition for:
           None or     the Claims Listed Below (mark one box only). The claims listed below include:                          Claims Secured
       by the Debtor’s Principal Residence    and/or Other Property .
       Lienholder                      Collateral                        Arrears               Monthly Payment              No. of Months
       Selene Finance LP               8939 Hawbottom Rd.                $273,135.94*
                (Trustee to determine equal monthly payment(s). The Debtor reserves all rights to dispute Selene's proof of claim. The Debtor and
                Selene are engaged in loss mitigation and the Debtor is attempting to resolve the arrears in a loan modificaiton. The Debtor
                disputes the arrearage claim asserted by Selene Finance. The Debtor and Selene are attempting to resolve the
                arrearage claim through loss mitigation. The Debtor will file an objection to Selene Finance's proof of claim on
                or before December 31, 2020 if loss mitigation is not fruitful. )
                4.6.3      Secured Claims Paid Through the Plan.
       The following secured claims will be paid through the Plan in equal monthly amounts for:

            None.



                4.6.4      Surrender Collateral to the Lienholder.
                The Debtor will surrender collateral to the lienholder for:

            None.



                4.6.5      Secured Claims Outside of the Plan.
       The Debtor will directly pay the secured claims outside of the Plan for:
          None or     the Claims Listed Below (mark one box only). Such claims are deemed provided for under the Plan.
       The Debtor will also directly pay outside of the Plan the unsecured portion of a claim that is only partially secured,
       and any such unsecured claim is deemed provided for under the Plan:
       Lienholder                                        Collateral to be Paid for Outside of the Plan
        Charlie Pentz Auto Sales                         Chevy


                4.6.6      Secured Claims Not Listed in the Plan.

                The Debtor will directly pay any allowed secured claim not listed in the Plan outside of the Plan. Any such
                claim will not be discharged.

                4.6.7      Additional Payments on Secured Claims.
       If the Trustee is holding more funds than those needed to make the payments under the Plan for any month, the
       Trustee may pay amounts larger than those listed in Sections 4.6.2 and 4.6.3 pro rata.


      4.7        Unsecured Claims.
After payment of all other claims, the remaining funds will be paid on allowed general unsecured claims as follows
(mark one box only):

     Pro Rata       100%      100% Plus ___% Interest.




      If there is more than one class of unsecured claims, list each class and how it is to be treated:
Class of Unsecured Creditors                                                                                 Treatment
-NONE-


5.      THE AMOUNT AND VALUATION OF CLAIMS.
                      Case 19-10204             Doc 52         Filed 07/17/20           Page 4 of 9
      Secured creditors holding claims treated under Section 5 retain their liens until the earlier of: the payment of the
      underlying debt determined under nonbankruptcy law; or discharge under 11 U.S.C. § 1328; or, if the Debtor
      cannot receive a discharge as provided in 11 U.S.C. § 1328(f), the notice of Plan completion. If the case is dismissed
      or converted without completion of the Plan, liens shall also be retained by the holders to the extent recognized
      under applicable nonbankruptcy law.

      5.1      Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 Through the Plan.
The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 through the Plan for:
             None.


      5.2      Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 by Separate Motion or an Adversary Proceeding.
The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 by separate motion or an adversary proceeding
for:
          None or    the Claims Listed Below mark one box only). The amount and interest rate of the claim will be set by
      Court order. Make sure to list the value of the collateral proposed to be paid through the plan plus any interest as
      determined by the Court in Section 4.6.3 above, as appropriate. A proof of claim must be filed before the Trustee
      makes payments. Any undersecured portion of such claim shall be treated as unsecured.
Lienholder                                                         Collateral



      5.3      Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* Through the Plan.
      The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* through the Plan for:
             None.


      5.4    Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* by Separate Motion or an Adversary
      Proceeding.
The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* by separate motion or an adversary proceeding
for:
         None or    the Claims Listed Below mark one box only). The amount and interest rate of the claim will be set by
     Court order. Make sure to list the value of the collateral proposed to be paid through the Plan plus any interest as
     determined by the Court in Section 4.6.3 above, as appropriate. A proof of claim must be filed before the Trustee
     makes payments. Any undersecured portion of such claim shall be treated as unsecured.
Lienholder                                                         Collateral


      *Under 11 U.S.C. § 522(f) the Debtor may avoid a lien to the extent it impairs an exemption if the lien is a judicial
      lien or a nonpossessory, non-purchase money security interest in certain property.

      5.5      Claims Excluded from 11 U.S.C. § 506**.
The Debtor will pay through the Plan the following claims excluded from 11 U.S.C. § 506** in full plus any interest for:

     None.



6.     APPLICATION OF PAYMENTS ON ACCOUNT OF SECURED CLAIMS.
      Payments made by the Chapter 13 Trustee on account of arrearages on pre-petition secured claims may be applied
      only to the portion of the claim pertaining to pre-petition arrears, so that upon completion of all payments under the
      Plan, the loan will be deemed current through the petition date.

7.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES.
      Any unexpired lease with respect to personal property that has not previously been assumed during the case, and is
      not assumed in the Plan, is deemed rejected and the stay of 11 U.S.C §§ 362 and 1301 is automatically terminated
      with respect to such property. The following executory contracts and/or unexpired leases are assumed or rejected for:

     None.




8.     REVESTING PROPERTY OF THE ESTATE
      Title to the Debtor’s property shall revest in the Debtor when the Debtor is granted a discharge pursuant to 11 U.S.C. §
                      Case 19-10204             Doc 52        Filed 07/17/20           Page 5 of 9
      1328; or, if the Debtor cannot receive a discharge as provided in 11 U.S.C. § 1328(f), upon the notice of Plan
      completion; or upon dismissal of the case.

9.    NON-STANDARD PROVISIONS.
      Any non-standard provision placed elsewhere in the Plan is void. Any and all non- standard provisions are:
      None or     Listed Below (mark one box only).

      The Debtor disputes the arrearage claim asserted by Selene Finance. The Debtor and Selene are attempting to resolve
      the arrearage claim through loss mitigation. The Debtor will file an objection to Selene Finance's proof of claim on or
      before December 31, 2020 if loss mitigation is not fruitful.

      Non-Standard Plan Provisions

10.    SIGNATURES.
      The Debtor’s signature below certifies that the Plan provisions above are all the terms proposed by the Debtor, and the
      Debtor has read all the terms and understands them. The signature below of the Debtor and Debtor’s Counsel, if any,
      also certifies that the Plan contains no non-standard provision other than those set out in Section 9 above.


                                                                  /s/ Lesley Keeney
Date: 07/09/2020
                                                                  Debtor
Morgan Fisher
                                                                  Joint Debtor
Attorney for Debtor
                     Case 19-10204          Doc 52   Filed 07/17/20   Page 6 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND


  In re:                                             :
                                                     :
  Lesley Jeneen Keeney,                              :   Case No. 19-10204
                                                     :   Chapter 13
                                  Debtor.            :
                                                     :

                       CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN
  Select Section 1, A,B, or C, and complete Sections 2 and 3 if applicable, even if Section 1(A) is
  selected.

  1.       (Select A, B, or C):

  ☐      A.      This is an original plan, filed concurrently with the Petition, which will be mailed
  by the Clerk to all creditors on the Matrix. [THIS OPTION MAY ONLY BE USED WHEN THE
  PLAN IS FILED WITH THE PETITION]

  ☐      B.       AMENDED PLANS ONLY INCREASING PAYMENTS: The Amended
  Chapter 13 Plan __ filed herewith / __ filed on _________________, 20__, makes no changes
  from the last previously-filed plan other than to increase the amount payable under the plan. In
  such event, no service is required.

☒       C. THER O PLANS: This is to certify that on 07/16/2020, I caused the Chapter 13 Plan ☒
filed herewith / __ filed on _________________, 20__, to be mailed by first class mail, postage
prepaid, to all addresses on the attached matrix or list. (If any parties on the matrix were served
by CM/ECF instead of by mail, so indicate on the matrix with the email address served as indicated
on the CM/ECF Notice of Electronic Filing).

  AND

  2.     Check and complete this Section and Section 3 if liens are proposed to be valued or
  avoided through the Plan.

       __ I caused the Chapter 13 Plan __ filed herewith / __ filed on _________________, 20__, to
       be served pursuant to Bankruptcy Rule 7004 on the following creditor whose lien is proposed
       to be impacted by the Plan (and not by separate motion) under Plan Paragraph 5.1 or 5.3.
       State address served and method of service. See Bankruptcy Rule 7004(h) if the party
       served is an insured depository institution. Attach separate sheets or repeat this paragraph
       for each such creditor served.




  Local Bankruptcy Form M-1
  Page 2
                  Case 19-10204         Doc 52     Filed 07/17/20    Page 7 of 9




       ____________________________
       Name of Creditor

       ____________________________ __________________________________
       Name served                  Capacity (Resident Agent, Officer, etc.)
       ____________________________
       Address

       ____________________________
       City, State, ZIP

       Method of Service: _____________________________________________________


       Date Served: ____________________________________

       AND Select A or B:

       A.      ___ A proof of claim has been filed with respect to the lien or claim at issue prior
       to service of the Plan. I also mailed a copy of the Plan and supporting documents under
       Section 3 below to the claimant at the name and address where notices should be sent as
       shown on the proof of claim.

       B.      ___ No proof of claim has been filed for the lien or claim at issue.

   3. ___ Along with each copy of the Plan served under Section 2, I included copies of
   documentation supporting Debtor’s entitlement to the relief sought in Plan Paragraph 5.1 or
   5.3 with respect to that creditor (for example, documents establishing the value of the
   property and the amount of any prior liens and the lien at issue), which I have also filed with
   the Court as a supplement to the Plan. This supplemental material need not be served with
   the plan on all creditors, only on affected secured creditors.

        ___ This is an amended Plan and the documentation supporting Debtor’s entitlement to
   the relief sought in Plan Paragraph 5.1 or 5.3 has been previously served and filed as ECF
   docket entry ____.


I hereby certify that the foregoing is true and correct.

Dated: 07/16/2020

                                                       /s/ Morgan W. Fisher
                                                       Debtor, Counsel for Debtor, or other
                                                       Person effecting service




Local Bankruptcy Form M-1
Page 2
                                     Case 19-10204    Doc 52       Filed 07/17/20    Page 8 of 9
Label Matrix for local noticing               MTGLQ INVESTORS, L.P.                        Orion
0416-1                                        RAS Crane, LLC                               Valerie Smith
Case 19-10204                                 10700 Abbotts Bridge Road, Suite 170         c/o PRA Receivables Management, LLC
District of Maryland                          Duluth, GA 30097-8461                        PO Box 41021
Baltimore                                                                                  Norfolk, VA 23541-1021
Wed Jul 31 22:35:56 EDT 2019
Baltimore                                     AC & T Co Inc                                Adam Wilk
Baltimore Division                            4328 Montgomery Ave                          10615 Judicial Drive, #303
101 West Lombard Street, Ste. 8530            Bethesda, MD 20814-4402                      Fairfax, VA 22030-7500
Baltimore, MD 21201-2605


American Medical Collections                  Ashley Funding Services, LLC                 Bay Area Receivables
4 Westchester Plaza                           Resurgent Capital Services                   714 Eastern Shore Dr.
Elmsford, NY 10523-1615                       PO Box 10587                                 Salisbury, MD 21804-5953
                                              Greenville, SC 29603-0587


Capital Accounts                              Charlie Pentz Auto Sales                     Chase Card
PO Box 140065                                 7485 Anthony Hwy                             PO Box 15298
Nashville, TN 37214-0065                      Waynesboro, PA 17268-8913                    Wilmington, DE 19850-5298



Comcast                                       Commonwealth Finance                         Comptroller of Maryland
1701 JFK Blvd.                                245 Main St.                                 110 Carroll St
Philadelphia, PA 19103-2899                   Scranton, PA 18519-1641                      Annapolis, MD 21411-0001



Comptroller of the Treasury                   Credit Collections Services                  Credit Collections/USA
Compliance Division, Room 409                 725 Canton St                                16 Distributors Dr.
301 W. Preston Street                         Norwood, MA 02062-2679                       STE 1
Baltimore, MD 21201-2305                                                                   Morgantown, WV 26501-7209


Credit Management Company                     FEDERAL PACIFIC CREDIT CO                    Frederick Memorial Health
PO Box 16346                                  P.O. BOX 27198                               400 W 7th St, F
Pittsburgh, PA 15242-0346                     SALT LAKE CITY, UT 84127-0198                Frederick, MD 21701-4593



Hagerstown Heart                              Herbert Thaler                               Hofmeister, Breza & Leavers
1733 Howell Road                              201 N. Charles St.                           11019 McCormick Road
Hagerstown, MD 21740-6638                     Suite 2302                                   Suite 400
                                              Baltimore, MD 21201-4197                     Hunt Valley, MD 21031-1407


IRS                                           Labcorp                                      MERITUS MEDICAL CENETER
Centralized Insolvency Operation              531 South Spring Street                      P.O. BOX 9156
Post Office Box 7346                          Burlington, NC 27215-5866                    Alexandria, VA 22304-0156
Philadelphia, PA 19101-7346


MTGLQ INVESTORS, L.P.                         Michael Anderson DDS                         Middletown Valley Dentistry
C/O Selene Finance, L.P.                      c/o Robinson & Robinson                      807 E Main St,
9990 Richmond Ave, Suite 400 South            152 West Washington Street                   Middletown, MD 21769-7722
Houston, TX 77042-4546                        Hagerstown, MD 21740-4710
                                     Case 19-10204           Doc 52       Filed 07/17/20         Page 9 of 9
OCEAN CITY MD LLC                                    Online Information Services                          PENINSULA REGIONAL MEDICAL CENTER
11551 COASTAL HWY ST 4                               PO Box 1489                                          100 E CARROLL STREET
Ocean City, MD 21842                                 Winterville, NC 28590-1489                           Salisbury, MD 21801-5493



Peninsula Cardiology                                 Pinnacle Credit Services, LLC                        (p)PORTFOLIO RECOVERY ASSOCIATES LLC
400 Eastern Shore Dr                                 Resurgent Capital Services                           PO BOX 41067
Salisbury, MD 21804-5513                             PO Box 10587                                         NORFOLK VA 23541-1067
                                                     Greenville, SC 29603-0587


Queen Anne’s County Finance Office                   Radiology Associates of Frederick                    Robert Smith
Attn: Real Estate Tax Department                     400 W 7th St                                         6500 Seven Locks Road
107 N. Liberty Street                                Frederick Memorial Hospital                          Unit 210
Centreville, MD 21617-1048                           Frederick, MD 21701-4593                             Cabin John, MD 20818-1300


SW Credit Systems LP                                 Selene Finance                                       State of Maryland DLLR
4120 International Pdwy                              9990 Richmond Ave                                    Division of Unemployment Insurance
STE 1100                                             Suite 400 South                                      1100 N. Eutaw Street, Room 401
Carrollton, TX 75007-1958                            Houston, TX 77042-4546                               Baltimore, MD 21201-2225


Trident Assets Management                            Trojan Professional Services                         US Department of Education
53 Perimeter Center East                             PO Box 1270                                          PO BOX 16448
Suite 440                                            Los Alamitos, CA 90720-1270                          St. Paul, MN 55116-0448
Atlanta, GA 30346-2230


US Dept. of Education                                Valley Veterinary Hospital                           Lesley Jeneen Keeney
PO Box 5609                                          4315 Old National Pike                               2406 Love Point Rd
Greenville, TX 75403-5609                            Middletown, MD 21769-7700                            Stevensville, MD 21666-2056



Morgan William Fisher                                Robert S. Thomas II
Law Offices of Morgan Fisher LLC                     300 E Joppa Road, Suite 409
1125 West St., Suite 227                             Towson, MD 21286-3005
Annapolis, MD 21401-3607




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC
PO Box 41067
Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
